Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a fuel filter assembly having: a filter cartridge comprising: a filter media defining an open central region therein and configured to coalesce liquid within the central region, the central region being on a clean, filtered side of the filter media, a top endplate positioned along a top region of the filter media, and a housing containing the filter media; and a return tube extending through the top endplate of the filter media and into the central region up to a bottom inner region of the filter media such that a bottom end of the return tube is located within the bottom inner region, the return tube collecting and draining liquid from the bottom inner region and the central region of the filter media, in combination with any remaining limitations in the claim.  Midkiff et al. (US 4,253,954) lacks a top endplate positioned along a top region of the filter media and a return tube extending through the top endplate of the filter media, as recited by amended claim 1, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 2-4 are allowed due to their dependency on claim 1.
Claim 5 is allowed because it includes the limitations of claim 16, which was previously indicated allowable.
Claims 7-9, 12, 15, 17, 19 and 20 are allowed due to their dependency on claim 5.
Claims 6, 10, 11, 13, 14 and 18 are allowed because they were previously indicated allowable and have been written in independent form including all of the limitations of the base claim and any intervening claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778